DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on October 10th, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of first degree burglary punishable by not less than 1 nor more than 15 years imprisonment, yet he received a sentence of but 10 years with a record of 5 prior felony convictions and 1 probation, and will be eligible for parole consideration in August 1970, after being received October 10, 1968. The two others said to be involved in this crime seem to have had no prior records comparable to defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.